On June 11, 1996, it was adjudged and decreed that the defendant was guilty of the offense of Burglary, a Felony. It is the judgment of the Court that Richard Warren Paige be and is hereby sentenced to a term of twenty (20) years on Count IV in the Montana State Prison in Deer Lodge, Montana. The sentence shall run concurrently with the sentence imposed in Cause No. 12009 and the sentence the defendant is currently servingin Ravalli County Cause No. CR 92-81. Defendant shall receive credit for time served at Missoula County Jail from March 16, 1996, through date of sentencing, June 11, 1996, in the amount of eighty-eight (88) days.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.